COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  SAI MONAHANS BROTHER                                            No. 08-21-00060-CV
  HOSPITALITY, LLC,                              §
                                                                     Appeal from the
                                 Appellant,      §
                                                              143rd Judicial District Court
  v.                                             §
                                                                 of Ward County, Texas
  MONAHANS ECONOMIC                              §
  DEVELOPMENT CORPORATION and                                   (TC #20-10-25580-CVW)
  CITY OF MONAHANS, TEXAS,                       §
                                 Appellees.      §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below granting Appellee’s plea to the

jurisdiction and remand the cause to the trial court for further proceedings consistent with this

Court’s opinion.

       We further order that the trial court’s order granting the City’s plea to the jurisdiction is

affirmed, but accord Appellant the right to replead.

       We further order that Appellant recover from Appellee all costs of this appeal, for which

let execution issue. This decision shall be certified below for observance.
       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.